Case 1:18-cv-00098-JJM-LDA Document 13 Filed 05/07/19 Page 1 of 1 PageID #: 80




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND


DEBORAH RAPOZA                                 :
                                               :
        v.                                     :              C.A. No. 18-098-JJM-LDA
                                               :
UNIVERSITY SURGICAL                            :
ASSOCIATES, INC.                               :


                                  DISMISSAL STIPULATION

        In accordance with Fed.R.Civ.P. 41(a)(1)(ii), the parties, by and through their respective

attorneys, hereby stipulate and agree that all claims in the above-captioned action shall be

dismissed, with prejudice, no interest, costs or attorney’s fees to any party.


Plaintiff,                                     Defendant,
DEBORAH RAPOZA                                 UNIVERSITY SURGICAL ASSOCIATES, INC.
By her attorney,                               By its attorneys,


/s/ Thomas J. Enright                          /s/ Michael D. Chittick
THOMAS J. ENRIGHT (#7356)                      MICHAEL D. CHITTICK (#5967)
tom@enrightlawoffice.com                       mchittick@apslaw.com
ENRIGHT LAW LLC                                ALI KHORSAND (#8084)
696 Reservoir Avenue                           akhorsand@apslaw.com
Cranston, RI 02910                             ADLER POLLOCK & SHEEHAN P.C.
Tel: 401-526-2620                              One Citizens Plaza, 8th Floor
Fax: 401-457-7117                              Providence, RI 02903-1345
                                               Tel: 401-274-7200
                                               Fax: 401-751-0604

Dated: May 7, 2019




937993.v1
